          Case 7:20-cv-05750-PMH Document 31 Filed 05/03/21 Page 1 of 1
                                                                                        One North Broadway, Suite 900
                                                                                          WHITE PLAINS, NY 10601
                                                                                                Phone: (914) 298-3281
                                                                                                  Fax: (845) 562-3492
                                                                                                    www.fbfglaw.com


                                                           May 3, 2021
VIA ECF
Judge Philip M. Halpern
Federal Building and United States Courthouse
300 Quarropas Street
White Plains, NY 10601-4150

        Re: Sullivan County Fabrication, Inc. v. Selective Insurance Company of America et al.
            No. 7:20-cv-05750-PMH
                                   Application granted. Oral Argument is adjourned to May 19, 2021 at 3:00 p.m.
Dear Judge Halpern:                at the Hon. Charles L. Brieant Jr. Federal Building and Courthouse, 300
                                   Quarropas Street, Courtroom 521, White Plains, New York 10601.
       We represent Plaintiff Sullivan County Fabrication, Inc. in the above-captioned matter.
In accordance with Your Honor’sAll members
                                   IndividualofRules,
                                                the public,  including
                                                         we write        attorneys, appearing
                                                                     to respectfully  request at   a Southern
                                                                                                that the Oral District
                               of New York courthouse must complete a questionnaire and have their
Argument currently scheduled for   May 10, 2021 at 2:00 p.m. be adjourned to any date and time
                               temperatures taken before being allowed entry into that courthouse. On the
convenient for the Court duringday
                                theyou
                                     week
                                        areof May
                                            due       17, 2021
                                                  to arrive at theorcourthouse,
                                                                      May 24, 2021.    Wethe
                                                                                 click on   request   thisweblink:
                                                                                              following
adjournment because Plaintiff’shttps://app.certify.me/SDNYPublic.
                                 counsel has a previously scheduled          deposition.
                                                                        Follow the instructions and fill out the
                                   questionnaire. If your answers meet the requirements for entry, you will be sent
        Plaintiff has conferred with
                                a QRDefendants   on this
                                     code to be used      adjournment
                                                      at the SDNY entryrequest and
                                                                        device at theDefendants
                                                                                      courthouse have
                                                                                                 entrance.
graciously consented to these proposed dates and times. This is the first request to reschedule
this Oral Argument.             SO ORDERED.

                             _______________________
        We thank Your Honor for your consideration of this matter.
                                   Philip M. Halpern
                                   United States District Judge
                                                           Sincerely,
                                   Dated: White Plains, New York
                                          May 4, 2021 /s/ Todd S. Garber
                                                           Todd S. Garber
                                                           FINKELSTEIN, BLANKINSHIP,
                                                           FREI-PEARSON & GARBER, LLP
                                                           One North Broadway, Suite 900
                                                           White Plains, New York 10601
                                                           Tel: (914) 298-3283
                                                           tgarber@FBFGLaw.com


                                                           Attorneys for Plaintiff and the Putative
                                                           Class
